     Case 2:18-cv-01246-WBS-AC Document 34 Filed 07/22/20 Page 1 of 6

 1

 2

 3

 4

 5

 6

 7

 8

 9                        UNITED STATES DISTRICT COURT
10                       EASTERN DISTRICT OF CALIFORNIA
11                                ----oo0oo----
12

13   ROBERT STRONG,                          No. 2:18-cv-01246 WBS AC
14                 Plaintiff,

15        v.                                 ORDER RE: CROSS-MOTIONS FOR
                                             SUMMARY JUDGMENT
16   CITY OF VALLEJO, JARRETT TONN,
     ANDREW BIDOU, and DOE VALLEJO
17   POLICE OFFICERS 1-25,

18                 Defendants.

19
20                                ----oo0oo----

21              Plaintiff Robert Strong filed this action against

22   defendants City of Vallejo, Jarrett Tonn, Andrew Bidou, and Doe

23   police officers 1 through 25, alleging violations of federal and

24   state law arising from defendant Tonn’s arrest of plaintiff.       The

25   Complaint contains claims for: (1) excessive force in violation

26   of the Fourth Amendment, 42 U.S.C. § 1983; (2) false arrest in

27   violation of the Fourth Amendment, 42 U.S.C. § 1983 (3)

28   negligence; (4) battery; (5) intentional infliction of emotional
                                         1
     Case 2:18-cv-01246-WBS-AC Document 34 Filed 07/22/20 Page 2 of 6

 1   distress; (6) false imprisonment; and (7) violation of the Tom

 2   Bane Civil Rights Act, Cal. Civ. Code § 52.1.        The Complaint also

 3   asserted Monell 1 claims against the City of Vallejo under Claims

 4   One and Two.      Before the court are the parties’ cross-motions for

 5   summary judgment. (Docket Nos. 14 & 15.)

 6                  In his first opposition to defendants’ motion for

 7   summary judgment, plaintiff dismissed his false arrest claim

 8   (Claim Two).      (Pl.’s Initial Opp’n at 10 (Docket No. 20).)

 9   Because plaintiff initially failed to respond to defendants’
10   motion to dismiss the state law claims (Claims Three through
11   Seven), the court requested supplemental briefing to clarify
12   plaintiff’s position with respect to those claims.         (Docket No.
13   29.)       In his supplemental opposition, plaintiff pursues only
14   “three state law claims”: claims for negligence (Claim Three),
15   battery (Claim Four), and violation of the Tom Bane Act (Claim
16   Seven).      (Pl.’s Supp. Opp’n at 2 (Docket No. 32).)     The court
17   will therefore grant defendants’ motion for summary judgment as
18   to Claims Two, Five, and Six.
19                  Further, although the court expressly asked plaintiff
20   to clarify his position as to his Monell claim under Claim Two,

21   plaintiff chose not to do so.      (See Order (Docket No. 29); Pl.’s

22   Supp. Opp’n.)      Given the two opportunities to respond and the

23   court’s specific request, plaintiff’s silence will be construed

24   as a concession to defendants’ motion on that claim.          (See Defs.’

25   Mot. Summ. J. at 14-15 (Docket No. 14); see generally Pl.’s

26   Initial Opp’n; Pl.’s Supp. Opp’n; see also Pl.’s Reply (Docket

27
            1       Monell v. Department of Social Services, 436 U.S. 658
28   (1978).
                                          2
     Case 2:18-cv-01246-WBS-AC Document 34 Filed 07/22/20 Page 3 of 6

 1   No. 23).)

 2                Accordingly, the remaining claims at issue are

 3   plaintiff’s federal claim for excessive force under 42 U.S.C. §

 4   1983 (Claim One), and his state law claims for negligence (Claim

 5   Three), battery (Claim Four), and violation of the Tom Bane Act

 6   (Claim Seven).

 7                There are genuine disputes of material fact here that

 8   preclude summary judgment on plaintiff’s claim for excessive

 9   force.   The parties strongly disagree as to whether Tonn used a
10   carotid hold or a control hold to arrest plaintiff and neither
11   video recording resolves that dispute.       Thus, because there is a
12   genuine issue of fact as to whether the hold Tonn employed was
13   one that constitutes deadly force, the court cannot conclude as a
14   matter of law whether that force employed was reasonable.
15   Summary judgment is therefore inappropriate for either side on
16   Claim One.
17                Defendants contend that Tonn is entitled to qualified

18   immunity.    “Qualified immunity protects government officers ‘from

19   liability for civil damages insofar as their conduct does not
20   violate clearly established statutory or constitutional rights of

21   which a reasonable person would have known.’”        Maxwell v. Cty. of

22   San Diego, 708 F.3d 1075, 1082 (9th Cir. 2013).         A defendant is

23   entitled to qualified immunity if either (1) plaintiff has not

24   “alleged” or “shown” facts that would make out a constitutional

25   violation or (2) the constitutional right allegedly violated was

26   not “‘clearly established’ at the time of defendant’s alleged

27   misconduct.”    A.D. v. Cal. Highway Patrol, 712 F.3d 446, 453–54

28   (9th Cir. 2013) (citing Pearson v. Callahan, 555 U.S. 223, 232,
                                         3
     Case 2:18-cv-01246-WBS-AC Document 34 Filed 07/22/20 Page 4 of 6

 1   236 (2009)).

 2              For the same reason that the court cannot grant summary

 3   judgment on the merits of Claim One, given the facts in dispute,

 4   the court cannot conclude as a matter of law that Tonn did not

 5   violate plaintiff’s Fourth Amendment rights or that the

 6   constitutional right to be free from the force used was not

 7   clearly established.

 8              Further, the parties agree that plaintiff’s claims for

 9   negligence (Claim Three) and battery (Claim Four) also turn on
10   whether the force applied was reasonable. (See Pl.’s Supp. Opp’n
11   at 1; Defs.’ Supp. Reply at 4, 6 (Docket No. 33).)         The dispute

12   as to the hold employed during plaintiff’s arrest therefore also

13   precludes summary judgment as to those claims.         The court

14   therefore will deny summary judgment on Claims Three and Four.

15              Finally, the parties disagree as to the elements of a

16   Tom Bane Act claim.    Plaintiff contends that the elements of the

17   excessive force claim under Section 52.1 are the same as under

18   Section 1983.   (Pl.’s Supp. Opp’n at 1; see Chaudhry v. City of

19   Los Angeles, 751 F.3d 1096, 1105 (9th Cir. 2014)).         Defendants,
20   on the other hand, rely on Reese v. County of Sacramento, 888

21   F.3d 1030, 1043 (9th Cir. 2018), for the proposition that, in

22   addition to proving a constitutional violation, plaintiff must

23   prove that Tonn had the “specific intent” to violate plaintiff’s

24   rights.   (Defs.’ Mot. Summ J. at 17-18.)

25              The court agrees with defendants.       The Ninth Circuit in

26   Reese explicitly held that specific intent to violate the

27   plaintiff’s rights is a requirement of a Tom Bane Act claim.        888

28   F.3d at 1043 (“[T]he Bane Act requires . . . a specific intent to
                                         4
     Case 2:18-cv-01246-WBS-AC Document 34 Filed 07/22/20 Page 5 of 6

 1   violate the arrestee’s right to freedom from unreasonable

 2   seizure.”).   Moreover, the Reese court clarified that, although

 3   the Ninth Circuit had previously found that only a constitutional

 4   violation was needed to succeed on a Tom Bane Act claim, those

 5   cases “did not address whether the [] Act required some showing

 6   of intent in addition to showing the constitutional violation.”

 7   Id. at 1044 (citing Chaudhry, 751 F.3d at 1105; Cameron v. Craig,

 8   713 F. 3d 1012, 1022 (9th Cir. 2013)).

 9              Thus, to succeed on this claim, plaintiff must show (1)
10   that defendant Tonn violated his constitutional rights using
11   excessive force, and (2) that Tonn had a specific intent to
12   violate those rights.     See Villanueva v. California, No. 8:17-CV-
13   01302 JLS KES, 2019 WL 1581392, at *15 (C.D. Cal. Jan. 31, 2019).

14   However, the law does not require that intent be proven by direct

15   evidence; intent, like other states of mind, must typically be

16   inferred from evidence of what the defendant did, the surrounding

17   circumstances, and all the other evidence in the case.             Here, if

18   plaintiff’s version of the facts is accepted, a reasonable jury

19   could find from the nature and degree of the force used that
20   defendant Tonn acted with the intent to violate plaintiff’s right

21   to be free from unreasonable force.       The court will therefore

22   deny summary judgment to either side on Claim Seven.

23              IT IS THEREFORE ORDERED, that defendants’ motion for

24   summary judgment be, and the same hereby is, GRANTED with respect

25   to Claim One as against the City of Vallejo and Claims Two, Five,

26   and Six of the Complaint as against all defendants.

27              IT IS FURTHER ORDERED, that plaintiff and defendants’

28   motions for summary judgment be, and the same hereby are, DENIED
                                         5
     Case 2:18-cv-01246-WBS-AC Document 34 Filed 07/22/20 Page 6 of 6

 1   with respect to Claim One as against defendant Tonn and Claims

 2   Three, Four, and Seven.

 3   Dated:   July 22, 2020

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                         6
